—Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 3, 1998, which, inter alia, upon reconsideration, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant, a desktop publisher, voluntarily left his employment due to dissatisfaction with his salary. Upon review of the record; we conclude that there is substantial evidence to support the Unemployment Insurance Appeal Board’s ruling denying claimant’s application for unemployment insurance benefits upon a finding that his employment was terminated under disqualifying circumstances. It is well settled that dissatisfaction with wages and promotional opportunities does not constitute good cause for leaving employment (see, Matter of Saha [Mitsui Trust & Banking Co. — Commissioner of Labor], 253 AD2d 963). To the extent that claimant also contends that he never received certain paychecks from the employer, the employer testified that it reissued the paychecks in question and sent them to claimant. The conflicting testimony on this point merely presented a credibility issue for the Board to resolve (see, Matter of Halpern [Chapdelaine Corporate Sec.— Commissioner of Labor], 265 AD2d 702). Accordingly, we find no reason to disturb the Board’s decision.
Cardona, P. J., Crew III, Peters, Spain and Graffeo, JJ., concur. Ordered that the decision is affirmed, without costs.